Exhibit 10.3

Execution Version

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), dated
as of May 29, 2020, is by and among Borrower (as hereinafter defined); Baudax
Bio N.A. LLC, a Delaware limited liability company; and Baudax Bio Limited, an
Irish private company limited by shares having company number 562027 (the “Irish
Guarantor”), (each a “Grantor” and, collectively, the “Grantors”) in favor of
Wilmington Trust, National Association, solely in its capacity as collateral
agent (together with its successors and assigns in such capacity, the “Secured
Party”) for the benefit of itself and the Lenders (as hereinafter defined).

RECITALS:

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, restated, supplemented and/or otherwise modified from time to time,
the “Credit Agreement”), by and among Baudax Bio, Inc., a Pennsylvania
corporation (the “Borrower”), the financial institutions from time to time party
to the Credit Agreement as lenders (collectively, with their permitted
successors and assignees, the “Lenders”), and the Secured Party, the Lenders
have agreed to provide certain financial accommodations to the Borrower; and

WHEREAS, the Lenders are willing to extend financial accommodations to the
Borrower as provided for in the Credit Agreement, but only upon the condition,
among others, that the Grantors shall have executed and delivered to the Secured
Party, for its benefit and the benefit of itself and the Lenders, this
Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

SECTION 1. Defined Terms; Rules of Construction.

 

  (a)

Capitalized terms used in this Agreement but not otherwise defined herein have
the meanings given to them in the Credit Agreement.

 

  (b)

When used herein the following terms shall have the following meanings:

“Copyrights” shall have the meaning provided thereto in the U.S. Security
Agreement.

“Copyright Licenses” means all agreements pursuant to which any Grantor is
licensor or licensee, granting any right under any Copyright, including but not
limited to, rights to manufacture, reproduce, display, distribute, perform,
modify or otherwise exploit, and sell materials embodying or derived from, any
copyrighted work.

“Intellectual Property” shall have the meaning provided thereto in the U.S.
Security Agreement.

“Obligations” shall have the meaning provided thereto in the Credit Agreement.



--------------------------------------------------------------------------------

“PTO” means the United States Patent and Trademark Office and any successor
office or agency.

“Patents” shall have the meaning provided thereto in the U.S. Security
Agreement.

“Patent Licenses” means all agreements pursuant to which any Grantor is licensor
or licensee, granting any right to manufacture, have made, import, use, or sell
any invention covered in whole or in part by a Patent.

“Proceeds” shall have the meaning provided thereto in the U.S. Security
Agreement.

“Products” shall have the meaning provided thereto in the Credit Agreement.

“Trademarks” shall have the meaning provided thereto in the U.S. Security
Agreement.

“Trademark Licenses” mean all agreements pursuant to which any Grantor is
licensor or licensee, granting any right to use a Trademark.

“UCC” shall have the meaning provided thereto in the U.S. Security Agreement.

 

  (c)

All Schedules, Addenda, Annexes and Exhibits hereto or expressly identified to
this Agreement are incorporated herein by reference and taken together with this
Agreement constitute but a single agreement. The words “herein”, “hereof” and
“hereunder” or other words of similar import refer to this Agreement as a whole,
including the Exhibits, Addenda, Annexes and Schedules thereto, as the same may
be from time to time amended, modified, restated or supplemented, and not to any
particular section, subsection or clause contained in this Agreement. Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and the plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter. The term “or” is not exclusive. The term “including” (or any
form thereof) shall not be limiting or exclusive. All references to statutes and
related regulations shall include any amendments of same and any successor
statutes and regulations. All references in this Agreement or in the Schedules,
Addenda, Annexes and Exhibits to this Agreement to sections, schedules,
disclosure schedules, exhibits, and attachments shall refer to the corresponding
sections, schedules, disclosure schedules, exhibits, and attachments of or to
this Agreement. All references to any instruments or agreements, including
references to any of this Agreement, the Credit Agreement or the other Loan
Documents shall include any and all modifications or amendments thereto and any
and all extensions or renewals thereof.

 

  (d)

The parties acknowledge that each party and its counsel have reviewed this
Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments, schedules or exhibits
thereto.

 

2



--------------------------------------------------------------------------------

SECTION 2. Grant of Security Interest in Intellectual Property Collateral. To
secure the prompt payment to the Lenders of the Obligations of the Grantors now
or hereafter existing from time to time, each Grantor hereby pledges and grants
to the Secured Party, for its benefit and the benefit of the Lenders, a
continuing security interest in and Lien upon all of such Grantor’s right, title
and interest in, to and under the following, whether presently existing or
hereafter created or acquired (collectively, the “Collateral”):

 

  (a)

Trademarks and Trademark Licenses to which it is a party, including those
referred to on Schedule I hereto;

 

  (b)

Patents and Patent Licenses to which it is a party, including those referred to
on Schedule II hereto;

 

  (c)

Copyrights and Copyright Licenses to which it is a party, including those
referred to on Schedule III hereto;

 

  (d)

Intellectual Property not covered by the foregoing, including those referred to
on Schedule IV hereto;

 

  (e)

Renewals, reissues, continuations, divisions, or extensions of any of the
foregoing;

 

  (f)

Rights to sue third parties for past, present or future infringement, dilution,
misappropriation, or other violation of rights in any Intellectual Property,
including injury to the goodwill associated with any Trademark, and all causes
of action for the same; and

 

  (g)

All Products and Proceeds of all or any of the foregoing, tort claims and all
claims and other rights to payment including (i) insurance claims against third
parties for loss of, damage to, or destruction of, the foregoing Collateral and
(ii) payments due or to become due under licenses of any or all of the foregoing
and Proceeds payable under, or unearned premiums with respect to policies of
insurance in whatever form; provided, however, that the Collateral shall not
constitute a grant of a security interest in any trademark or service mark
applications filed in the PTO on the basis of any Grantor’s intent to use such
trademark or service mark, unless and until a statement of use or amendment to
allege use is filed in the PTO, in which event, such trademark or service mark
shall automatically be included in the Collateral.

SECTION 3. Representations and Warranties. Each Grantor represents and warrants
to the Secured Party, in addition to the representations and warranties in the
Credit Agreement and the other Loan Documents, that:

 

  (a)

such Grantor has been using commercially reasonably efforts to include statutory
notice of registration in connection with its use of registered Trademarks,
proper marking practices in connection with the use of Patents, and appropriate
notice of copyright in connection with the publication of copyrighted material;

 

3



--------------------------------------------------------------------------------

  (b)

such Grantor has used commercially reasonably efforts to ensure that all
licensees of Trademarks owned by such Grantor use consistent standards of
quality as directed by such Grantor in connection with its licensed products and
services; and

 

  (c)

this Agreement, together with the Security Agreement, is effective to create a
valid security interest in favor of the Secured Party, for its benefit and the
benefit of the Lenders, in all of such Grantor’s Intellectual Property. Upon
(i) the filing of this Agreement in the United States Copyright Office (with
respect to the United States Copyrights set forth on Schedule III hereto), (ii)
the filing of all appropriate UCC-1 financing statements (with respect to each
Grantor’s (A) Patents, (B) Trademarks and (C) any Copyrights of such Grantor not
registered with the United States Copyright Office) (iii) the filing of this
Agreement in the PTO (with respect to the United States Patents set forth on
Schedule II hereto and the United States Trademarks set forth on Schedule I
hereto) (iv) a Form C1 filing in respect of this Agreement with the Companies
Registration Office of Ireland (v) a filing with the Revenue Commissioners of
Ireland in respect of this Agreement pursuant to section 1001 of the Taxes
Consolidation Act 1997 and (vi) a filing in respect of this Agreement with the
Intellectual Property Office of Ireland, such security interest will be
enforceable as such as against any and all creditors of, and purchasers from,
such Grantor (subject only to Permitted Liens) and all action necessary to
protect and perfect the Secured Party’s Lien on such Grantor’s Patents,
Trademarks, and Copyrights, shall have been taken.

SECTION 4. Covenants. Each Grantor covenants and agrees with the Secured Party,
from and after the date of this Agreement, and in addition to the covenants in
the Credit Agreement and the other Loan Documents, that:

 

  (a)

Such Grantor shall notify the Secured Party promptly in writing if it knows or
has reason to know that any application or registration relating to any material
Intellectual Property owned by such Grantor has or may become abandoned,
dedicated to the public, placed in the public domain or otherwise invalidated or
unenforceable. Such Grantor shall further notify the Secured Party promptly in
writing of any adverse determination or decision in any proceeding and the
institution of any proceeding challenging such Grantor before the PTO, the
United States Copyright Office, or any similar agency of the United States, any
State, or other country or political subdivision thereof, any internet domain
registry or other registry, or any court, regarding such Grantor’s ownership of
or right to use, register, keep and/or maintain any material Intellectual
Property. Such Grantor shall be free to prosecute and maintain its material
Intellectual Property in the ordinary course of business in a commercially
reasonable manner, and, notwithstanding the foregoing, shall not be required to
report preliminary or initial determinations, unless and until made final (with
no further right to appeal or proceed available or otherwise taken by Grantor),
by the PTO, the United States Copyright Office, or any similar agency of the
United States, any State, or other country or political subdivision thereof, any
internet domain registry or other registry, or any court, regarding such
Grantor’s ownership of or right to use, register, keep and/or maintain any
Intellectual Property;

 

4



--------------------------------------------------------------------------------

  (b)

Such Grantor shall (i) prosecute diligently any patent, trademark, or service
mark applications pending as of the date hereof or hereafter if material to the
operations of the business of such Grantor, (ii) preserve and maintain all
rights in the Copyrights, Patents and Trademarks, to the extent material to the
operations of the business of such Grantor and (iii) ensure that the Copyrights,
Patents and Trademarks are and remain enforceable, to the extent material to the
operations of the business of such Grantor. Any expenses incurred in connection
with the Grantors’ obligations under this Section 4(b) shall be borne by the
Grantors. Except for any such items that a Grantor reasonably believes (using
prudent industry customs and practices) are no longer necessary for the on-going
operations of its business, the Grantors shall not abandon any material right to
file a patent, trademark or service mark application, or abandon any pending
patent, trademark or service mark application or any other Copyright, Patent or
Trademark without the prior written consent of the Secured Party (at the
direction of the Required Lenders), which consent shall not be unreasonably
withheld;

 

  (c)

In the event that any material Intellectual Property owned by or exclusively
licensed to such Grantor is infringed, diluted, misappropriated, or otherwise
violated by a third party, such Grantor shall notify the Secured Party promptly
in writing after such Grantor learns thereof and shall promptly take all
commercially reasonable actions to stop the same and enforce its rights in such
material Intellectual Property and to recover all damages therefor, including,
but not limited to, the initiation of a suit for injunctive relief and damages
where reasonable and cost effective to do so (provided that such Grantor must
initiate suit in all cases where the failure to do so could reasonably be
expected to have a Material Adverse Effect) and shall take such other actions as
are commercially reasonable, or as the Secured Party or the Required Lenders
shall deem appropriate in its or their good faith exercise of its or their
commercially reasonable discretion under the circumstances to protect such
Grantor’s rights in such material Intellectual Property;

 

  (d)

Such Grantor shall use commercially reasonable efforts to use appropriate
statutory notice of registration in connection with its use of registered
Trademarks, proper marking practices in connection with the use of Patents,
appropriate notice of copyright in connection with the publication of
copyrighted materials, and other legends or markings applicable to other
Intellectual Property;

 

  (e)

Such Grantor shall use commercially reasonable efforts to maintain the level of
the quality of products sold and services rendered under any Trademarks owned by
such Grantor at a level at least consistent with the quality of such products
and services as of the date hereof, and such Grantor shall adequately control
the quality of goods and services offered by any licensees of its Trademarks;

 

  (f)

Such Grantor shall take all steps necessary to protect the secrecy of all trade
secrets material to its business

 

  (g)

To the knowledge of such Grantor, neither the conduct of such Grantor’s business
nor its use of the Intellectual Property owned by such Grantor is interfering
with, infringing upon, misappropriating, or otherwise in conflict with the
Intellectual Property rights of any third party; and

 

5



--------------------------------------------------------------------------------

  (h)

In the event any Grantor, (i) either directly or through any agent, employee,
licensee or designee, files an application for the registration of any Patent,
Trademark or Copyright with the PTO, the United States Copyright Office or any
similar office or agency, (ii) obtains rights to any new patentable inventions,
any registered Copyrights or any Patents or Trademarks, or (iii) becomes
entitled to the benefit of any registered Copyrights or any Patents or
Trademarks or any improvement on any Patent, the provisions of this Agreement
shall automatically apply thereto and such Grantor shall give to the Secured
Party written notice thereof by delivery of an updated Schedule III, IV, V
and/or VI to the Security Agreement, as applicable, in accordance with
Section 2(e) of the Security Agreement. The Grantors hereby authorize the
Secured Party to modify this Agreement by amending Schedules I, II, III and IV
hereto, as applicable, to include any such registered Copyrights or any such
Patents and Trademarks, and to execute and deliver a supplement hereto (in form
and substance satisfactory to the Secured Party and the Required Lenders) to
evidence the Secured Party’s lien on any such Patent, Trademark or Copyright,
and the general intangibles of such Grantor relating thereto or represented
thereby.

SECTION 5. Loan and Security Agreement. The security interests granted pursuant
to this Agreement are granted in conjunction with the security interests granted
by each Grantor to the Secured Party, for its benefit and the benefit of the
Lenders pursuant to the U.S. Security Agreement. Each Grantor hereby
acknowledges and affirms that the rights and remedies of the Secured Party with
respect to the Collateral made and granted herein are more fully set forth in
the Credit Agreement and the U.S. Security Agreement, the terms and provisions
of which are incorporated by reference herein as if fully set forth herein. Any
rights and remedies set forth herein are without prejudice to, and in addition
to, those set forth in the Credit Agreement and the U.S. Security Agreement.

The Secured Party shall act (or omit to act) at the direction of the Required
Lenders under any provision of this Agreement requiring the Secured Party to
take action or to omit from taking action (other than ordinary administration)
or to exercise discretion.

SECTION 6. Reinstatement. This Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against any
Grantor for liquidation or reorganization, should any Grantor become insolvent
or make an assignment for the benefit of any creditor or creditors or should a
receiver or trustee be appointed for all or any significant part of such
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

 

6



--------------------------------------------------------------------------------

SECTION 7. Indemnification. Each Grantor assumes all responsibility and
liability arising from the use of the Intellectual Property and Grantors,
jointly and severally, hereby indemnify and hold the Secured Party and the
Lenders and each of the officers, directors, employees, Affiliates, controlling
persons, advisors and agents of the Secured Party and the Lenders harmless from
and against any claim, suit, loss, damage or expense (including reasonable
attorneys’ fees) arising out of any Grantor’s operations of its business from
the use of the Intellectual Property, except to the extent any such claim, suit,
loss, damage or expense results from the Secured Party’s or Lender’s own gross
negligence or willful misconduct, in each case as determined by a court of
competent jurisdiction in a final, non-appealable determination. In any suit,
proceeding or action brought by the Secured Party under any Patent License,
Trademark License, or Copyright License for any sum owing thereunder, or to
enforce any provisions of such License, Grantors will, jointly and severally,
indemnify and keep the Secured Party and its officers, directors, employees,
Affiliates, controlling persons, advisors and agents harmless from and against
all expense, loss or damage suffered by reason of any defense, set off,
counterclaim, recoupment or reduction or liability whatsoever of the obligee
thereunder, arising out of a breach of any Grantor of any obligation thereunder
or arising out of any other agreement, indebtedness or liability at any time
owing to or in favor of such obligee or its successors from any Grantor, except
to the extent any such expense, loss or damage results from the Secured Party’s
own gross negligence or willful misconduct, in each case as determined by a
court of competent jurisdiction in a final, non-appealable determination, and
all such obligations of Grantors shall be and remain enforceable against and
only against Grantors and shall not be enforceable against the Secured Party or
any Lender.

SECTION 8. Notices. Whenever it is provided herein that any notice, demand,
request, consent, approval, declaration or other communication shall or may be
given to or served upon any of the parties by any other party, or whenever any
of the parties desires to give and serve upon any other party any communication
with respect to this Agreement, each such notice, demand, request, consent,
approval, declaration or other communication shall be in writing and shall be
given in the manner, and deemed received, as provided for in the U.S. Security
Agreement.

SECTION 9. Termination of this Agreement. Subject to Section 6 hereof, this
Agreement shall terminate upon the Payment in Full in cash of all Obligations.

SECTION 10. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.

SECTION 11. Electronic Signatures. The parties to this Agreement consent to the
execution by or on behalf of each other party of this Agreement, and the
witnessing thereof, by electronic signature, provided that such manner of
execution is permitted by law. The parties to this Agreement agree that an
executed copy of this Agreement may be retained in electronic form and
acknowledge that such electronic form shall constitute an original of this
Agreement and may be relied upon as evidence of this Agreement.

SECTION 12. Companies Registration Office of Ireland filing. By its execution of
this Agreement, the Irish Guarantor irrevocably and unconditionally authorises
any and each solicitor from time to time in the Irish law firm acting for the
Secured Party and the Lenders (“Lenders Solicitors”) to:

 

7



--------------------------------------------------------------------------------

1.

sign or complete (whether electronically or otherwise) on behalf of the Irish
Guarantor all required security related registration forms required to be
delivered to the Companies Registration Office (“CRO”) in connection with this
Agreement,

 

2.

file (whether electronically or otherwise) each such registration form with the
CRO; and

 

3.

include an email address for a solicitor in the Lenders Solicitors in each such
registration form for the purposes of receiving any certificate of registration
of charge electronically from the CRO.

In giving this authorisation, the Irish Guarantor agrees and acknowledges that:

 

1.

no solicitor/client relationship exists between the Lenders Solicitors (or any
solicitor at that law firm) and the Irish Guarantor;

 

2.

it is the Irish Guarantor’s responsibility to comply with the procedures set out
in Sections 409(3) and (4) of the Irish Companies Act (without prejudice to
Section 410(2) thereof); and

 

3.

the Lenders Solicitors have no liability or responsibility to the Irish
Guarantor for any failure to comply with the terms of this authorisation where
the Lenders Solicitors have taken all reasonably practicable steps to comply
with the applicable requirements and such failure is due to anything outside the
reasonable control of the Lenders Solicitors.

[Signature Pages Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has executed this Intellectual Property
Security Agreement as of the date first written above.

 

BAUDAX BIO, INC. By:  

/s/ Ryan D. Lake

Name:   Ryan D. Lake Title:   Chief Financial Officer, Secretary and Treasurer
BAUDAX BIO N.A. LLC By:  

/s/ Ryan D. Lake

Name:   Ryan D. Lake Title:   Secretary and Treasurer BAUDAX BIO LIMITED By:  

/s/ Gerri Henwood

Name:   Gerri Henwood Title:   Director

[Signature Page to Intellectual Property Security Agreement]



--------------------------------------------------------------------------------

ACCEPTED and ACKNOWLEDGED by:

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION, as Agent

By:  

/s/ Andrew Lennon

Name:   Andrew Lennon Title:   AVP

[Signature Page to Intellectual Property Security Agreement]



--------------------------------------------------------------------------------

Schedule I

Trademarks and Trademark Licenses



--------------------------------------------------------------------------------

Schedule II

Patents and Patent Licenses



--------------------------------------------------------------------------------

Schedule III

Copyrights and Copyright Licenses



--------------------------------------------------------------------------------

Schedule IV

Other Intellectual Property - Domains